DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Milad Emamian (80,410) on 9/1/22.
The application has been amended as follows: 
Title of Invention – change the title of the invention to “SIGNAL PROCESSING DEVICE FOR FILTER COEFFICIENT GENERATION, SIGNAL PROCESSING METHOD, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM THEREFOR.”
Claim 1 – replace “in which a phase is” with “including” in line 13, and change “a phase” to “the leading phase” in line 16.
Claim 5 – change “a phase” to “the lagging phase” in line 3, change “a phase” to “the lagging phase” in line 5, and change “a negative” to “the negative” in line 5.
Claim 6 – change “the frequency axis” to “a frequency axis” in line 3.
Claim 8 – change “a sound signal” to “the sound signal” in line 3.
Claim 9 – replace “in which a phase is” with “including” in line 14, and change “a phase” to “the leading phase” in line 16.
Claim 10– replace “in which a phase is” with “including” in line 12, and change “a phase” to “the leading phase” in line 14.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Fukue (US 2019/0342662 A1), discloses measuring an impulse response of speakers at different times, obtaining a frequency spectrum, and correcting a phase delay (see at least Figs. 2-4 and ¶0047-0054). Cook (US 2009/0304213 A1) further discloses inter-loudspeaker differential phase compensation implemented using FIR filters  (see at least ¶0070-0074 and Figs. 7-8. 
However, Fukue and Cook do not expressly disclose or fairly suggest “a band detector configured to detect a leading phase band in which a phase is a leading phase based on the phase adjustment amount for each frequency calculated by the phase adjustment amount calculator; a phase converter configured to convert a phase of the leading phase band detected by the band detector to a lagging phase,” as in claim 1 (and similarly in claims 9-10).
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fukue et al. (US 2019/0342662 A1), Cook et al. (US 2009/0304213 A1) and Kudoh (US 2008/0033726 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654